Title: Memorandum from Alexander von Humboldt, 9 June 1804
From: Humboldt, Alexander von
To: Jefferson, Thomas


          
            on or after 9 June 1804
          
          Luisiana.
          Mr. le Président desire du savoir quelle est la Population, l’area et le produit metallique des Provinces internes esp. cedées au cas que la bouche du Rio bravo del Norte fit la limite de la Luisiane? Le Roi d’Espagne cederait au ce cas plus de ⅔ de l’imense Intendance de S. Luis Potosi; il perdrait un terrain de 11,756 lieuex □ (de 20 à 1.° de l’Equateur) il perdrait
          toute la Province de Texas. 7006 l. □.
          la moitie de la Prov. de Nuevo Santander.—1900. l. □ et
          deux tiers de la Prov. de Cohahuila 2850 l. □
          L’ensemble de ce terrain est égal en area à ⅔ de la France. Mais la valeur politique de ce terrain, le considerant avant la réunion de la Louisiane aux Etats Unis est a peu près nulle. Ces 11756 lieuex □ sont la partie la plus déserte d’une Intendance très depeuplée. Ils ne continuent au plus que 42000 habitans la plûpart Blancs descendans d’Européens Espagnols qui vivent de Paturages et du Maïs qu’ils cultivent dans des mêterias éparses. Le Climat est ardent, le sol couvert de formations secondaires calcaires mais très fertile surtout dans le Nuevo Santander. La partie orientale de la Prov. de Texas (par laquelle va le chemin actuel de Potosi à Natchitotches) est en Savannes. La Cote est mauvaise, sans port connu, plein de bas-fond et garnie d’Islots habités par des Indiens indépendans. Mr. Dn Ciriaco Cevallos, Officier de Marine éspagnol conu en France par de belles observations astronomiques, a été envoyé en 1803 au Golphe pour lever le plan de la Cote depuis Huasacualcos aux bouches du Rio Colorado de Texas. Il comencait ses operations par le Sud, mais les allarmes causés par le cession de la Luisiane ont determiné le Viceroi de l’envoyer au Missisipi pour servir de Geographe au Marquis de Casacalvo. Il est chargé de la Cour de voir s’il peut decouvrir quelque port aux environs de la bouche du Rio del Norte. Les villes de Monterey, Linares, Monclova, Mier, et Gigedo restent toutes dans la partie de l’Int. de Potosi située à la Rive droite du Rio del Norte. La partie que Votre Excellence demande n’a que la miserable petite Ville de S. Fernando de Bejar. On y connait des vestiges de Galene (sulfure de plomb) argentifer, du Cuivre et du fer. Mais aucune mine n’y a jamais été exploité, les imenses richesses des Montagnes de Zacatecas, Catorce et Charcas ayant occupé toute l’attention des Indigenes. La proximité des Mines de Catorce découvertes en 1773. (mines qui donnent annuellement 3 à 4 million de piastres en argent) pourrait paraitre omineuse. Mais il ne faut pas oublier que Charcas et Catorce sont situés sur le rameau oriental de la Sierra madre dont l’occidental se perd dans la Sonora. Ces riches mines de Catorce, du muriate d’argent, sont au moins à 1400 toises sur mer tandis que les pais, que l’on exige, sont presque au Niveau de la mer, même. Le Tableau des 11756. l. □ que je trace n’est pas brillant, mais considerons qui c’est un pais vierge, et inhabité. Les Espagnols du Mexique peuplant ces centrées septentrionales depuis l’ancien Tenochtitlan n’ont eu aucun motif de s’y étendre et d’abandonner d’imenses terrains plus analogues aux Climats d’Europe et plus metalliferes. Les Indiens au contraire se sont retiré au Nord ou ils vivent comme les Arabes pasteurs et partout ou l’Européen leur a presenté l’esperance du butin, comme des voleurs beduins.
          
            Ht.
          
         
          Editors’ Translation
          
            
              on or after 9 June 1804
            
            Louisiana
            The president asked for information about the population, size, and mineral resources of the interior Spanish provinces in case the Louisiana border should be set at the mouth of the Rio Grande. In such a case, the king of Spain would cede more than two-thirds of the immense region of San Luis Potosí. He would lose 11,756 square leagues (at 20 leagues to a degree at the equator). He would lose:
            the entire province of Texas, 7,006 square leagues;
            half of the province of New Santander, 1,900 square leagues; and 
            two-thirds of the province of Coahuila, 2,850 square leagues.
            The whole territory is equal to two-thirds the size of France, but its political value, before the return of Louisiana to the United States, is almost nil. These 11,756 square leagues are the most deserted of a sparsely populated region. There are no more than 42,000 inhabitants, mostly white descendants of European Spaniards, growing corn and grazing animals on scattered farms. The climate is brutal; the terrain is covered with limestone formations but very fertile, especially in Nuevo Santander. The eastern part of the province of Texas (crossed by the current route from Potosí to Natchitoches) consists of savannas. The coast is bad, with no known ports, full of shoals and dotted with islands inhabited by independent Indians. Don Ciriaco Cevallos, a Spanish naval officer known in France for his fine astronomical observations, was sent to the Gulf in 1803 to map the coast from Coatzacoalcos to the mouth of the Colorado River in Texas. He began in the south, but the alarm caused by the cession of Louisiana prompted the viceroy to send him to the Mississippi as geographer to the Marqués de Casa Calvo. The court asked him to look for a port near the mouth of the Rio Grande. The cities of Monterey, Linares, Monclova, Mier, and Gigedo are within the Potosí region, on the right bank of the Rio Grande. The area your excellency requests has only the poor little town of San Fernando de Béjar (San Antonio). There are known to be traces of galena (lead sulfide), copper, and iron, but no mines have ever been developed because the inhabitants have concentrated on the immense riches of the mountains of Zacatecas, Catorce, and Charcas.
            The proximity of the Catorce mines, discovered in 1773 (with an annual production of three to four million piastres in silver), might seem ominous. But we must not forget that Charcas and Catorce are located on the eastern side of the Sierra Madre, the western side of which goes off into Sonora. The Catorce mines, rich in muriate of silver, are at least 1,400 fathoms above sea level, while the territories you are asking for are almost at sea level. The tableau I have drawn of these 11,756 square leagues is not brilliant, but remember that this is an uninhabited, virgin territory. The Spaniards of Mexico who have lived in the northern regions since the ancient Tenochtitlan had no reason to spread out and leave regions that had mineral resources and that more closely resembled European climates. The Indians, by contrast, were forced to withdraw to the north, where they live like Arab shepherds, or like Bedouin thieves wherever Europeans have held out the possibility of booty.
            
              Ht.
            
          
        